Citation Nr: 1717888	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-51 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for blindness secondary to concussive trauma.

2.  Entitlement to an initial rating greater than 80 percent for service-connected bilateral hearing loss.

3.  Entitlement to an initial rating greater than 10 percent for service-connected bilateral tinnitus as secondary to the service-connected disability of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served in the United States Army from January 1951 to October 1952. 

This matter is before the Board of Veterans' Appeals (Board) from a February 2016 rating decision by the Department of Veterans Affairs (VA) regional office (RO) in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims of service connection for blindness, and increased initial rating claims for bilateral hearing loss and bilateral tinnitus, in the October 2016 VA Form 9, Appeal to the Board, the Veteran requested a video hearing in connection with these claims.  To date, this hearing request has neither been withdrawn nor scheduled.  Therefore, a remand to schedule the Veteran for the requested hearing is required.  See 38 C.F.R. §§ 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video hearing in accordance with his request. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


